

EXHIBIT 10.3


PROMISSORY NOTE


$2,700,000
New York
 
October 26th 2015

 

 
FOR VALUE RECEIVED, the undersigned, Signal Point Holdings Corp, and all its
Subsidiaries (hereinafter, the “Payor”),  with offices at 433 Hackensack Avenue,
Hackensack, NJ 07601, hereby promise to pay to Allied International Fund, Inc.
(“Payee”), with offices at One Beech Tree Lane, Brookville, NY 11545, or at such
place as Payee shall specify, in such coin or currency of the United States of
America at the time shall be legal tender for the payment of public and private
debts, the principal sum of Two Million Seven Hundred and Twenty Five Thousand,
Four Hundred and Sixty Dollars and Forty Cents ($2,700,000.00) as follows
through April 14, 2022 (the “Maturity Date”).
 
1.       Interest. Commencing on the date of this Note and continuing until
maturity, interest shall accrue on the unpaid principal balance of this Note
from day to day outstanding at a fixed rate of Eight (8%) per annum.  Interest
shall be computed for the actual number of days which have elapsed, on the basis
of a 360-day year.
 
2.       Unconditional Obligation; Fees; Waivers, etc.
 
2.1.       The obligations to make the payments provided for in this Note are
absolute and unconditional and not subject to any defense, set-off,
counterclaim, rescission, recoupment or adjustment whatsoever.
 
2.2.       If Payee shall be required to institute any action to enforce the
collection of any amount of principal and/or interest due on this Note on
account of any default or failure of the Payor, there shall immediately be due
and payable from Payor, in addition to the then unpaid sum of this Note
(together with accrued interest), all reasonable costs and expenses incurred by
the Payee in connection therewith, including, without limitation, attorneys’
fees and disbursements.
 
2.3.       No forbearance, indulgence, delay or failure to exercise any right or
remedy by Payee with respect to this Note shall operate as a waiver of or
acquiescence to any default, nor shall any single or partial exercise of any
right or remedy preclude any other or further exercise thereof or the exercise
of any other right or remedy.
 
2.4.       This Note may not be modified or discharged orally, but only in
writing duly executed by Payee.
 
2.5.       Payor hereby waives presentment, demand, and notice of dishonor,
protest and notice of protest.
 
3.       Payments.  Borrower shall pay the Obligation in equal 156 bi-monthly
installments of $17,305.69 over a period of six and a half (6.5) years beginning
on November 16, 2015 with the last payment occurring on April 15, 2022
(“Payment(s)”) as per the attached schedule (“Schedule 1”).
 
4.       No Right of Prepayment.  Regardless of Federal, State or Local Laws
Payor waives all rights and defenses and Payor shall NOT have the right to
prepay this Note in whole or in part at anytime and for any reason, and may only
repay the Note by making the Payments as set forth herein, unless agreed to in
writing signed by Payee.
 
 
 

 
 
- 1 -

--------------------------------------------------------------------------------

 



 
 
5.       Events of Default.  In the event of and immediately upon the occurrence
of any of the following events (an “Event of Default”), this Note shall become
immediately due and payable without any action by Payee and the interest rate
thereon under in this Note shall bear interest until paid at the applicable
interest rate of 24% per annum or such amount legally allowed by law, whichever
is higher (the “Default Interest Rate”).
 
5.1.       If Payor shall be in default of the payment provisions of this Note;
 
5.2.       If (a) Payor makes a general assignment for the benefit of creditors
or commences (as the debtor) a case in bankruptcy, or commences (as the debtor)
any proceeding under any other insolvency law; or
 
a case in bankruptcy or any proceeding under any other insolvency law is
commenced by or against Payor (as the debtor) and a court having jurisdiction
enters a decree or order for relief against Payor as the debtor in such case or
proceeding, or such case or proceeding is consented to by Payor or remains
undismissed for 45 days, or Payor consents or admits the material allegations
against it in any such case or proceeding; or
 
a trustee, receiver or agent (however named) is appointed or authorized to take
charge of substantially all of the property of Payor for the purpose of general
administration of such property for the benefit of creditors and the order
making such appointment or granting such authorization is not vacated within 30
days, during which period such trustee, receiver or agent shall not have taken
any action with respect to the property of Payor which might prejudice the
interest of Payee hereunder.
 
If an Event of Default occurs and is continuing, Payee may pursue any available
remedy to collect the payment of all amounts due under this Note or to enforce
the performance of any provision of this Note.  No waiver of any default
hereunder shall be construed as a waiver of any subsequent default, and the
failure to exercise any right or remedy hereunder shall not waive the right to
exercise such right or remedy thereafter.
 
6.       Certain Provisions Regarding Payments.  All payments made under this
Note shall be applied, to the extent thereof, to late charges, to accrued but
unpaid interest (including default interest), to unpaid principal, and to any
other sums due and unpaid to Payee under this Note, in such manner and order as
Payee may elect in its sole discretion, any instructions from Payor or anyone
else to the contrary notwithstanding.  Remittances shall be made without offset,
demand, counterclaim, deduction, or recoupment (each of which is hereby waived)
and shall be accepted subject to the condition that any check or draft may be
handled for collection in accordance with the practice of the collecting bank or
banks.  Acceptance by Payee of any payment in an amount less than the amount
then due on any indebtedness shall be deemed an acceptance on account only,
notwithstanding any notation on or accompanying such partial payment to the
contrary, and shall not in any way (a) waive or excuse the existence of an Event
of Default, (b) waive, impair or extinguish any right or remedy available to
Payee hereunder, or (c) waive the requirement of punctual payment of Payments
and performance or constitute a novation of this Note in any respect. Whenever
any payment under this falls due on a day which is not a Business Day, such
payment may be made on the next succeeding Business Day.
 
7.       Security and Assignment.  Payor acknowledges the principal and interest
owed under this Note to be $2,700,000.00. Until the principal amount of
$2,700,000.00 is paid in full, Payee will secure the obligations of Payor
hereunder and pursuant to the Security Agreement dated July 31, 2015 and the
UCC’s filed in favor of Payee thereunder, Payor hereby grants to Payee the
security interest as described therein.
 
 
 

 
- 2 -

--------------------------------------------------------------------------------

 

 
 

 
 
8.       Authority.  The individuals herein executing this Note have the power
and authority to act on behalf of the Payor.
 
9.       Miscellaneous.
 
9.1.       Headings of the various paragraphs of this Note are for convenience
of reference only and shall in no way modify any of the terms or provisions of
this Note.
 
9.2.       Any notice required or permitted to be given hereunder shall be
deemed to have been duly given when (a) personally delivered or (b) one business
day after being sent by a nationally recognized overnight courier service with
written confirmation of delivery and all delivery fees prepaid or (c) three
business days after being mailed certified or registered U.S. mail, return
receipt requested, postage and certified or registered mail fees, as the case
may be, prepaid, and addressed to the receiving party at its last known address.
 
9.3.       This Note and the obligations of Payor and the rights of Payee shall
be governed by and construed in accordance with the laws of the State of New
York applicable to contracts made and to be performed entirely within such
state, without giving effect to the principles thereof relating to the conflict
of laws.
 
Signal Point Holdings, Inc.






By:  /s/    Aaron
Dobrinsky                                                                
Aaron Dobrinsky CEO




 
 
 

 

 
- 3 -

--------------------------------------------------------------------------------

 















Note Schedule 1
 
Monthly Payment
 
(Paid Biweekly) Schedule
 


 


 
 
 
 
 



 
- 4 -

--------------------------------------------------------------------------------

 
